Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Plaintiffs contended that, in the payment to them for their services as elementary school principals of salaries which were lower than those paid to principals of newly created intermediate schools, they were deprived of the equal protection of the laws and of their property without due process of law in violation of their rights under the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held that there was no constitutional impairment of any property rights of plaintiffs. [See 19 N Y 2d 1004.]